Citation Nr: 1517019	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-01 571	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, remand is required in order to obtain VA treatment records which are potentially pertinent to the Veteran's claim.  Specifically, in the April 2011 VA examination report, the examiner stated that the Veteran "was examined at this clinic three years ago."  Further, the Veteran asserted in his December 2010 claim that "VAMC-Kansas City medical personnel have told me that I have significant middle ear hearing loss due to my military service."  However, the only VA treatment records present in the paper or electronic claims file are dated December 2010, and they do not include an examination for hearing loss or tinnitus.  Therefore, the Agency of Original Jurisdiction (AOJ) should obtain all records pertinent to hearing loss and tinnitus from the Kansas City VAMC, including those from 2008 (which is three years prior to his 2011 VA examination).

Additionally, the Board finds that a new medical opinion is required.  In this regard, the Veteran asserted in his January 2013 substantive appeal that the April 2011 VA examiner incorrectly transcribed the answers to his questions.  For example, the Veteran reported in his December 2010 claim that he has experienced tinnitus ever since service.  By contrast, the April 2011 VA examiner transcribed that the Veteran could not recall the onset of tinnitus, and had reported three years ago that his tinnitus had been present for approximately five-to-six years.  In his substantive appeal, the Veteran asserted that he told the examiner that his tinnitus had its onset at the end of his service, and that "5 or 6 years ago...is the answer I gave when asked how long I have used the VA for my care.  [The examiner] did not take the time to put the information correctly down for my examination."  As the Veteran's December 2010 and January 2013 statements are consistent with each other, and as the April 2011 VA examiner's report is contrary to those statements, a new opinion is warranted to accurately reflect the Veteran's reported history.

The Board also observes that although the Veteran reports having been exposed to artillery noise and engine noise in the motor pool (see, e.g., December 2010 claim, December 2011 notice of disagreement), his audiograms reflect significant improvement in his hearing, particularly in his left ear, from his enlistment in August 1971 to his separation in August 1973, without any record of treatment during service.  Specifically, the Veteran's service audiograms show:

Aug. 1971


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
NR
10
LEFT
20
25
5
NR
5


May 1973


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
15
LEFT
0
0
0
NR
10

On remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss and tinnitus.  The Veteran should also be asked to submit any written statements from the medical personnel whom he stated in his December 2010 claim related his hearing loss to military service.  Thereafter, any identified records that are not already included in the claims file should be requested for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed bilateral hearing loss and tinnitus that are not already of record.  The Veteran should be asked to submit any written statements from the medical personnel whom he stated in his December 2010 claim related his hearing loss to military service.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, including the 2008 Kansas City VAMC treatment record identified by the April 2011 VA examiner, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his hearing loss and tinnitus.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA opinion from a clinician with suitable expertise other than the April 2011 VA examiner, if possible.

The clinician should provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss was incurred during or as a result of his service.

The clinician should provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was incurred during or as a result of his service.

A complete rationale should be provided for every opinion expressed.  If it is determined that a medically sound opinion cannot be made without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.

In reaching any conclusions, the clinician should consider: 

* the Veteran's December 2010 and December 2011 assertions that he was exposed to artillery noise and engine noise in the motor pool during service;

* the Veteran's December 2010 statement that he has experienced hearing loss and tinnitus since service;

* the Veteran's August 1971 and May 1973 in-service audiogram results (The examiner is requested to address how the Veteran's audiometric readings could improve from entrance to separation despite in-service exposure to artillery and engine noise); and

* the April 2011 VA examination report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




